internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x state r number s number t dollars amount u dollars amount v amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you are operating a scholarship program to provide educational grants to qualified individuals who plan to enroll in accelerated computer programing courses to be used for tuition room and board your emphasis is on providing scholarships for immersion classes because your founder has a belief that as when learning foreign languages letter catalog number 58263t immersion learning is a superior way to educate students it results in deeper learning because students focus more intently during an intense accelerated session with minimal distractions your scholarship awards cover up to r of the cost of tuition and up to s for room and board your scholarship is not renewable but applicants may reapply for scholarships the number of grants made annually will be determined by the availability of funds and the number of eligible applicants your expectation is to award in the range of v grants a year scholarships will be awarded in the range of u dollars depending on the recipient's individual circumstances and need the original scholarship pool size will be t dollars you will publicize your program on your website social media at schools through guidance counselors and academic advisors as well as through print media and networking groups you will also publicize your program to companies via training and through human resource departments applicants must be enrolled in or enrolling in an accelerated computer programming course moreover applicants must complete and submit'an application providing you demographics and specifics about their background in programing the application process may also include a short informal phone interview applications will be accepted on a rolling basis and incomplete applications will not be considered a selection committee made up of your founder and three others will select the candidates the committee may be modified in the future to best meet the needs of your program you will not award scholarships to relatives of members of the selection committee or of your officers directors or substantial contributors you understand that certain demographics are underrepresented in the computer programming field and you hope to encourage persons from those groups to enroll in courses in that field preference will be given to qualified students who are female or who are part of a minority culture within the programming field additionally students who will attend institutions in x will be given preference not all applications will be funded if the selection committee feels that a student is not ready to be successful in accelerated computer programming courses based upon their application and interview the application will be denied a student whose application has been denied may reapply at a later date if they are able to demonstrate that they have prepared for and are ready for accelerated learning in a computer programming course you will not discriminate based upon race color religion creed national origin ancestry disability gender sexual orientation or age you will follow procedures that will ensure equal opportunity for all people without regard to race color religion creed national origin gender sexual orientation age ancestry marital status disability veteran or draft status you will also make reasonable accommodations wherever necessary for all provided that the individual is otherwise qualified to safely perform the duties and assignments and provided that any accommodations made do not require significant difficulty or expense letter catalog number 58263t you will pay the funds directly to the student who will then make payment to the school of choice scholarship recipients must agree to fill out the post scholarship report within two weeks of completion of their course you will maintain case histories showing recipients of your scholarships including names addresses purposes of awards amount of each grant and manner of selection you will investigate any diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds and ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
